DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 5/10/2019.
Claims 1-15 are currently pending and being examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS’s have been considered. See the attached PTO 1449 forms. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. With regard to claim 4, the drawings do not appear to show the “cutting device is pivotally arranged around a vertical axis of rotation”, but rather horizontal axes, which is how the claim is being interpreted. Therefore, this feature must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 
Claim Objections
The dependent claims are objected to because they should begin with “The” rather than “A”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, it is unclear if the “positioning device and gripping device” is being claimed as a single entity (i.e. a positioning and gripping device), as is understood from the disclosure, or if they are being claimed as two distinct entities.
In claims 3, 4, 11, use of preferably is indefinite, and only the range of 30-60 is being considered. A broad range or limitation followed by linking terms (e.g., preferably, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Claims depending 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen US 2011/0207388.
Regarding claim 1: 
Hansen teaches a portioning device for packaging of food products in a portion carrier, comprising 
positioning device and gripping device (see FIGS. 5A-5D: 40’’), which gripping device comprises first (62) and second (63) articulating jaws having first and second ends that together with a belt (34) for a food product define an opening between said jaws arranged to grip the food product laying on the belt (shown in FIGS. 5A-5D), wherein said first and second jaws are articulately arranged in order to be movable between at least two relative positions, one holding position and one open position ([0093]), characterized in that the device also comprises a cutting device (41’’) arranged at said first and/or second ends of said first and second articulating jaws. 
“The end effector may lift the sardine 22 a small distance above the transport band 34 and move the sardine to a packing conveyor 52.”). As can be envisaged in FIG. 5D, the device would be capable of performing the cut while the fish is supported on the belt.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to have the cutting device arranged to use the belt as support for cutting, since this would speed up the processing time by eliminating an additional lifting step, and would decrease the amount of splashing of waste onto the belt since it would not drop from a height above the belt.
Regarding claim 2: 
Hansen teaches a portioning device according to claim 1, as discussed above, characterized in that said cutting device comprises a knife blade arranged to cut along a plane that is substantially parallel to a side edge or corner edge of at least one of said jaws (see FIG. 5D). 
Regarding claim 3: 
Hansen teaches a portioning device according to claim 1, as discussed above, characterized in that said cutting device is arranged to cut in a direction at an angle to a plane of said belt, preferably at an angle of about 30-60 degrees (the blade sweeps through this range as it rotates 90 degrees). 
Regarding claim 4: 
Hansen teaches a portioning device according to claim 3, as discussed above, characterized in that said cutting device is pivotally arranged around a [horizontal] axis of rotation, up to an angle of about 30-60 degrees (the blade sweeps through this range as it rotates 90 degrees)s. 
Regarding claim 5: 
Hansen teaches a portioning device according to claim 3, as discussed above, or characterized in that ([0092]). 
Regarding claim 6: 
Hansen teaches a portioning device according to claim 1, as discussed above, characterized in that said cutting device is mounted at and operable by a push rod to perform a linear motion (see 40’ in FIG. 4, which when moved vertically, moves the cutting device vertically). 
Regarding claim 7: 
Hansen teaches a portioning device according to claim 1, as discussed above, characterized in that said cutting device comprises a pair of cutting scissors mounted at said first and second jaws, which cutting scissors is open in said open position of said first and second jaws and closed in said holding position of said first and second jaws (there are scissors 41’’ on both sides of the central can conveyor). 
Regarding claim 8: 
Hansen teaches a portioning device according to claim 1, as discussed above, characterized in that said positioning device is arranged to position said gripping device in relation to a portion carrier such that at least parts of said gripping device are at a level below the top surface of at least one first food product which has already been placed at said portion carrier (see FIG. 5D). 
Regarding claim 9: 
As is clear from the rejections above, Hansen teaches a method for packaging of food products comprising: 
i. gripping the food product laying on a belt, by a gripping device having first and second articulately arranged jaws having first and second ends that together with said belt define an opening between said jaws, in order to hold said food product in a holding position; 
ii. raising said food product to be moved to a portion carrier by said gripping device; 

iv. releasing said food product to the portion carrier; 
characterized in that, in conjunction with step "i" or step "ii", a piece of said food product is cut off by a cutting device arranged at said first and/or second ends of said first and second jaws to better fulfill a target weight of said portion carrier (all steps seen in FIG. 4; fulfilling a target weight is considered to mean reducing the fish’s weight by decapitating it). 
Regarding claim 10: 
Hansen teaches a method according to claim 9, as discussed above, characterized in that said food product is cut in a direction transversal to said first and second jaws (see FIG. 5D). 
Regarding claim 11: 
Hansen teaches a method according to claim 9, as discussed above, characterized in that said food product is cut in a direction at an angle to a plane of said belt , preferably at an angle of about 30-60 degrees to the plane of said  belt (the blade sweeps through this range as it rotates 90 degrees). 
Regarding claim 12: 
Hansen teaches a method according to claim 11, as discussed above, characterized in that before cutting off said piece of said food product, said cutting device is pivoted around an axis of rotation that is perpendicular to the plane of said belt (e.g. when the robotic arms 38’ and 39’ rotate about the vertical axis, the cutting device does as well). 
Regarding claim 13: 
Hansen teaches a method according to claim 9, as discussed above, characterized in that said cutting device comprises one knife blade (41’’). 
Regarding claim 14: 
(e.g. there are scissors 41’’ on both sides of the central can conveyor). 
Regarding claim 15: 
Hansen teaches a method according to claim 9, as discussed above, characterized in that said cut off-piece of said food product is portioned to another portion carrier to fulfill the target weight of that portion carrier (34’; the target weight being the weights of 48’ on 34’ in FIG. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.